Title: To Benjamin Franklin from Dumas, 3 October 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin



Monsieur,
La haie 3e. Octobe. 1780.
J’eus Vendredi passé un Entretien avec notre Ami, qui sachant que je vois quelquefois 873. 64. 610. 783. me pria de m’informer là, S’il étoit vrai (comme l’avoit dit à plusieurs grands personnages 873. 30. sans date d’apres 958) que le Danemarc fût convenu avec l’Angleterre de renoncer à la Neutralité armée. Je fis mes diligences en conséquence: & j’écrivis Dimanche la Lettre ci-jointe à notre ami.
Rien de nouveau au reste, sinon qu’il est arrivé des Lettres de Petersbourg, portant que les plénipes. de la rep. ont commencé leurs conférences avec les Mines. [Ministres] russes.
Notre Ami croit que Mrs. d’hollde. resteront assemblés cette semaine & l’autre. Il me demande avec empressement des nouvelles d’Amérique. Puissiez-vous bientôt me mettre en état de lui en annoncer, à lui & d’autres, de victorieuses! Je suis, avec un grand respect, Monsieur Votre très-humble & très-obéissant serviteur
Dumas


Je reviens de parler à notre Ami. Il est effectivement arrivé un Courier de Petersbourg, avec la convention dressée de la part de l’Impe. [Imperatrice] L. H. P. ne peuvent plus reculer de la signer. Voilà qui est bien expéditif, & montre que la Cour de Petersbourg ne lambine pas, & traite cette affaire avec le dernier serieux. J’ai des choses bien curieuses à vous marquer sur ce sujet par la Poste d’après demain.
P.S. Cette Lettre ecrite Dimanche devoit partir hier de Rotterdam. Toute réflexion faite, je l’ai retenue; & vous verrez ciderriere les particularités dont je parle.
Nos amis sont très-contents des Plenipes. de la Rep. & de leur Dépêche, portant 1°. Une Convention, dressée de la part de Sa Maj. Impe. qui a pour base celle faite avec les Cours du Nord; & l’on y a ajouté deux articles, un 7e. & un 8e., dont le premier a pour objet la réclame & restitution des Vaisseaux saisis aux sujets de la rep.; le 8e. que si, en haine de cette convention & de ses suites, la Rep. se trouvoit attaquée, molestée, inquiétée, les autres feront cause commune pour cela avec elle, & la défendront. A cela est joint un article séparé, portant que le but de la neutralité armée est aussi, dès qu’elle aura toute sa consistance, de procurer la paix entre les Puissances belligérantes.— (J’ai demandé Si je pourrois avoir une copie de cette convention: mais notre ami m’a dit, que les Plenipes. avoient exigé que leur dépêche ne fût communiquée à aucun Mine. étranger, par conséquent pas à Mr. Y. Nous sommes persuadés pourtant que S. J. l’a déjà. Pour nous qui avons la conscience délicate, nous aimons mieux patienter, moi à demander, les autres à m’accorder la communication.)
2°. La Dépêche porte, que les Plenipes. tiennent du Mine. de Pe. [Prusse] que l’Envoyé d’Angle à Petersbourg a déclaré à S. M. Impe. que Sa Cour respectera la neutralité armée des Puissces. du Nord, POURVU QUE LA HOLLDE. EN SOIT EXCLUE.— Voilà qui est impayable. Si l’on ne sent pas vivement ici cette vraie hostilité des prétendus bons voisins & amis de la rep., il faut qu’on soit bien incurablement ladre.
J’ai laissé notre Ami d’extraordinairement bonne humeur. Il m’assure qu’on ne pourra plus reculer; & que la Convention devra se signer, quelque que soit l’embarras des temporiseurs, qui n’ont plus de prétexte; qui puisse servir de rémore sans les rendre absolument odieux & responsables.
Le Gd. Fr. a aussi reçu des Dépêches de son Confrere à Petersbourg.
Nre. ami ne doute pas que le R— de Pe. n’accede aussi à la Neutralité Armée. Il croit que l’Empr. en fera de même; puisque l’Impe. de Rie. [Russie] a été si contente de sa visite, qu’elle lui a fait présent d’un Vaisseau de guerre.— Enfin, il y a beaucoup à parier que le Portugal y a accedé aussi.
Enfin je tiens de la meilleure part, que l’Impe. ne démordra pas de son Plan, aussi simple que noble, de procurer à toutes les nations maritimes de l’Europe un Code maritime, fondé sur le Droit naturel des gens, également respecté à l’avenir de toutes, & également utile & salutair[e à] toutes. Deux autres circonstances d’ailleurs me le pro[torn: uvent?] 1. le concert visible des Mines. du Nord, & de ceux de [torn: word or words missing] de Pe. [Prusse?], avec le Cabinet à Petersb— 2°. les ordres donnés en Russie & en Suede, tout récemment, d’équiper & mettre incessamment en mer de quoi doubler les Escadres Russe & Suedoise.
La populace & valetaille Anglomane ici, crient contre le sage & aimable Monarque qui a passé ici, de ce qu’il ne leur a pas prodigué l’or à pleines mains; & ils l’appellent par dérision le Roi de Cuivre: d’autres d’un plus gros calibre enragent, aussi bas que la passion le leur permet, de ce que dans tout Son Voyage il a montré un éloignement marqué pour tout A——s [Anglais]. On a eu beaucoup de peine à le déterminer à accepter le souper chez
S. J.


Addition au Mémoire pour les Minres. de Russie & de Suede, remis en 7bre. 1780
Trois millions d’hommes, ayant derriere eux de vastes & fertiles contrées à défricher encore, ne s’appliqueront pas de longtemps aux Manufactures en grand. Il leur faudra celles de l’Europe pendant des siecles; & l’accroissement d’une telle consommation sera prodigieuse de génération en génération. Si l’Angleterre avoit su se conserver son empire sur eux, avec leur affection, elle devenoit réellement la reine du Commerce & des Mers du Globe entier; & par conséquent elle lui eût fait la Loi.
Passy à S. E. M. B. Franklin

 
Addressed: à Son Excellence / Monsieur B. Franklin / Min. Plénipe. des Etats-Unis / d’Amerique &c. / Passy./.
